Case: 14-10992   Date Filed: 03/06/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10992
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 3:09-cv-00659-TJC-JRK



WALTER NATHANIEL SMITH,

                                                              Plaintiff-Appellant,

                                     versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS, et al.,

                                                                       Defendants,

ALTO DANIELS,
Correctional Officer,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 6, 2015)

Before MARTIN, JORDAN and JILL PRYOR, Circuit Judges.
              Case: 14-10992      Date Filed: 03/06/2015   Page: 2 of 3


PER CURIAM:

      Walter Nathaniel Smith, a prisoner proceeding pro se, appeals the district

court’s order taxing certain costs against him. The order was entered following the

grant of summary judgment for corrections officer Alto Daniels in Smith’s 42

U.S.C. § 1983 excessive force suit. The district court taxed costs against Smith in

the amount of $671.67, with $62.25 for copying and $609.42 for the costs

associated with Smith’s deposition. On appeal, Smith challenges the costs

assessed for copying.

      We review a district court’s decision to award costs to the prevailing party

for an abuse of discretion. Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir.

2007). An abuse of discretion occurs if the district court bases an award upon

findings of fact that are clearly erroneous. Id.

      Federal Rule of Civil Procedure 54(d)(1) provides that litigation costs, other

than attorney’s fees, should be awarded to the prevailing party “[u]nless a federal

statute, these rules, or a court order provides otherwise.” A judge or clerk of any

court may tax, among other things, fees for “printed or electronically recorded

transcripts necessarily obtained for use in the case” and fees for “exemplification

and the costs of making copies of any materials where the copies are necessarily

obtained for use in the case.” 28 U.S.C. § 1920(2), (4). There is “a strong

presumption that the prevailing party will be awarded costs.” Mathews, 480 F.3d
2
              Case: 14-10992        Date Filed: 03/06/2015   Page: 3 of 3


at 1276. Thus, even when considering a motion to tax costs against an indigent

litigant, a “district court needs a sound basis to overcome” that strong presumption.

Id. at 1277 (quotations omitted).

      Copying costs may be awarded for any copying that the prevailing party

could have reasonably believed was necessary. EEOC v. W&O, Inc., 213 F.3d
600, 623 (11th Cir. 2000). Likewise, deposition costs of parties may be awarded if

the prevailing party could have reasonably believed that the deposition was

necessary. Id. at 622–23.

      Smith argues that it was not necessary for Daniels to copy several notices of

appearance, a motion, and a notice of compliance with a court order. However,

under the Federal Rules of Civil Procedure, written motions and notices must, with

certain exceptions not relevant here, be served on the opposing party. Fed. R. Civ.

P. 5(a)(1). Because Smith was incarcerated, Daniels was required to make

physical copies of those documents in order to properly serve them. Thus, the

district court did not abuse its discretion by finding that Daniels could have

reasonably believed that those copies were necessary. We find no reversible error.

      AFFIRMED.




                                            3